Title: To Benjamin Franklin from Wadsworth & Church, 24 June 1784
From: Wadsworth & Church
To: Franklin, Benjamin



Thursday June 24 1784

Messrs Wadsworth & Church present their respectfull Compliments to Doctr Franklin—they much regret that it is not in their power to wait on the Doctr as they leave Paris early tomorrow Morning. If the Doctr has any commands for London they will be happy to obey them
 
Addressed: To / His Excellency Doctr Franklin / Passy
Notation: Wathworth & Church 24 June 1784
